831 F.2d 294
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dennis Eugene ELLIOTT, Petitioner-Appellant,v.Dewey SOWDERS, Respondent-Appellee.
No. 87-5649
United States Court of Appeals, Sixth Circuit.
October 7, 1987.

ORDER
Before KEITH, MILBURN and ALAN E. NORRIS, Circuit Judges.


1
The petitioner moves for counsel on appeal from the district court's order denying his petition for a writ of habeas corpus.  This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the petitioner's brief, this panel agrees unanimously that oral argument is not needed.  Fed. R. App.  P. 34(a).


2
The petitioner was convicted in Louisville, Kentucky state court of robbery and of being a persistent felony offender.  He received a thirty-five year sentence.  He has exhausted his state remedies.


3
The petition raises ineffective assistance of counsel and right to appeal issues.  The district court denied the request for a writ because the petition was successive and because, concerning the ineffective assistance of counsel claim, the petitioner had failed to show prejudice.  We agree with the conclusion of the district court that the petitioner has failed to show adequate prejudice concerning the ineffective assistance of counsel issue.  Strickland v. Washington, 466 U.S. 668, 687 (1984).  We also conclude that there was no right to appeal violation because the petitioner received more than nominal representation from his attorneys.  Evitts v. Lucey, 469 U.S. 387, 396 (1985).  So both of the petitioner's issues are without merit.


4
The motion for counsel is denied.  The order of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.